NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       MAR 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 SHAHID RANA; SABINA RANA,                       No. 14-15640
 husband and wife,
                                                 D.C. No. 2:13-cv-00581-NVW
                  Plaintiffs-Appellants,

   v.                                            MEMORANDUM*

 MARY CATHERINE SCHNEIDER; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Shahid Rana and Sabina Rana appeal pro se from the district court’s

judgment dismissing the Ranas’ action alleging federal and state law claims arising

from the Arizona Department of Revenue’s attempts to levy and collect state taxes.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

lack of subject matter jurisdiction, Am. Fed’n of Gov’t Emps., AFL-CIO Local

2152 v. Principi, 464 F.3d 1049, 1052 (9th Cir. 2006), and for failure to state a

claim under Federal Rule of Civil Procedure 12(b)(6), Thompson v. Paul, 547 F.3d

1055, 1058-59 (9th Cir. 2008). We may affirm on any ground supported by the

record, Cardenas v. Anzai, 311 F.3d 929, 938 (9th Cir. 2002), and we affirm.

      The district court properly determined that it lacked subject matter

jurisdiction over the Ranas’ constitutional claims because the Tax Injunction Act

bars taxpayers from challenging the validity of a state tax in federal court where

there is an adequate remedy available in state court. See 28 U.S.C. § 1341

(“[D]istrict courts shall not enjoin, suspend or restrain the assessment, levy or

collection of any tax under State law where a plain, speedy and efficient remedy

may be had in the courts of such State.”); Comenout v. Washington, 722 F.2d 574,

575-77 (9th Cir. 1983) (the Tax Injunction Act applies to claims for injunctive,

declaratory, and monetary relief); see also A.R.S. § 42-1251, et seq. (process for

challenging state tax assessments).

      Dismissal of the Ranas’ claim for violation of the Fair Credit Reporting Act

was proper because the Ranas failed to allege facts sufficient to state a claim. See

                                          2                                     14-15640
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face” (citation omitted)); Gorman v. Wolpoff & Abramson, LLP,

584 F.3d 1147, 1153 (9th Cir. 2009) (discussing elements of claim under 15 U.S.C.

§ 1681s-2(b)).

      The district court properly concluded that the Ranas’ state law claims were

barred by Arizona’s Public Entity Notice of Claim Statute because the Ranas failed

to file a notice of claim containing “a specific amount for which the claim can be

settled.” Ariz. Rev. Stat. § 12-821.01(A); Deer Valley Unified Sch. Dist. No. 97 v.

Houser, 152 P.3d 490, 492 (Ariz. 2007) (requiring strict compliance with the

statutory requirements of § 12-821.01(A)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir.1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED.

                                            3                                     14-15640